DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is the responsive to the communication filed on 10/13/2020.
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the drawing filed on 11/13/2020, fig.3’s text and number are not readable. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 1-3, 5-7, and 9-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1,3, and 5-18 of U.S. Patent No. 10,839084. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because Claim(s) claims 1,3, and 5-18 of U.S. Patent No. 10,839084 contain(s) every element of claim(s) 1-3, 5-7, and 9-20 of the instant application and thus anticipate the claim(s) of the instant application. Claim (s) of the instant application therefore is/are not patently distinct from the earlier patent claim(s) and as such is/are unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim. 
Claims 1,3, and 5-18 of U.S. Patent No. 10,839084 patent as shown in the table below contains every element of claims 1-3,5-7 and 9-20 of the instant application and as such anticipates claim(s) 1-3, 5-7, and 9-20 of the instant application. 

 Instant application # 17/069672
Patent Number# 10,839084
1. A method comprising:



 accessing a first indicator associated with a first device, wherein the first indicator indicates a security risk level; accessing communication information associated with the first device; 





determining, by a processing device, a second device in communication with the first device based on the communication information;
 setting a second indicator associated with the second device based on information associated with the first device; and
 storing the second indicator associated with the second device.





2. The method of claim 1, wherein the second indicator is set based on a bandwidth usage associated with communication between the first device and the second device.

3. the method of claim 1, wherein the communication of the second device with the first device comprises a communication sent from the first device to the second device.


5. The method of claim 1, wherein the communication of the second device with the first device comprises an attempted communication from the first device to the second device.

6. The method of claim 1, wherein the second indicator associated with the second device indicates a medium risk level.
7. The method of claim 1 further comprising: displaying the second indicator associated with the second device.
9. The method of claim 1, wherein the communication of the first and second device is associated with a protocol.

10. A system comprising: a memory; and a processing device, operatively coupled to the memory, to: access a first indicator associated with a first device, wherein the first indicator indicates an elevated security risk; access communication information associated with the first device; determine, by a processing device, a second device in communication with the first device based on the communication information, wherein the communication information comprises information associated with a communication from the first device to the second device; set a second indicator associated with the second device based on information associated with the first device; and store the second indicator associated with the second device.









11. The system of claim 10, wherein the second indicator is set based on a bandwidth usage associated with communication between the first device and the second device.

12. The system of claim 10, wherein the processing device further to perform a security action based on the second indicator.


13. The system of claim 10, wherein the communication from the first device to a second device comprises an attempted communication from the first device to the second device.

14. The system of claim 10, wherein the second indicator associated with the second device indicates a medium risk level.

15. The system of claim 10, wherein the processing device further to display the first indicator associated with a first color and the second indicator associated with a second color.
16. The system of claim 10, wherein the second indicator is determined based on communication associated with a protocol.

17. A non-transitory computer readable medium having instructions encoded thereon that, when executed by a processing device, cause the processing device to: access a first indicator associated with a first device, wherein the first indicator indicates an elevated security risk; access communication information associated with the first device; determine, by the processing device, a second device in communication with the first device based on the communication information, wherein the communication information comprises information associated with a communication from the second device to the first device; set a second indicator associated with the second device based on information associated with the first device; and store the second indicator associated with the second device.
18. The non-transitory computer readable medium of claim 17, wherein the processing device further to perform a security action based on the second indicator.

19. The non-transitory computer readable medium of claim 17, wherein the communication from the second device to the first device comprises an attempted communication from the second device to the first device.
20. The non-transitory computer readable medium of claim 17, wherein the second indicator is determined based on communication associated with a selected protocol.

1. A method comprising: displaying a network graph comprising a first device and a second device; 
accessing a first indicator associated with the first device, wherein the first indicator indicates a security risk level that the first device has been in communication with a risk device, 
wherein the security risk level is based on a number of degrees of separation of the first device from the risk device; accessing communication information associated with the first device; determining, by a processing device, the second device being in communication with the first device based on the communication information;
 setting a second indicator associated with the second device based on information associated with the first device, wherein the second indicator is set based on a bandwidth usage associated with communication between the first device and the second device; and
 storing the second indicator associated with the second device.






3. The method of claim 1, wherein the communication of the second device with the first device comprises a communication sent from the first device to the second device.

5. The method of claim 1, wherein the communication of the second device with the first device comprises an attempted communication from the first device to the second device.


6. The method of claim 1, wherein the second indicator associated with the second device indicates a medium risk level.
7. The method of claim 1 further comprising: displaying the second indicator associated with the second device.
8. The method of claim 1, wherein the communication of the first and second device is associated with a protocol.

9. A system comprising: a memory; and a processing device, operatively coupled to the memory, to: display a network graph comprising a first device and a second device; access a first indicator associated with the first device, wherein the first indicator indicates an elevated security risk that the first device has been in communication with a risk device; access communication information associated with the first device; determine, by a processing device, the second device being in communication with the first device based on the communication information, wherein the communication information comprises information associated with a communication from the first device to the second device; set a second indicator associated with the second device based on information associated with the first device, wherein the second indicator is set based on a bandwidth usage associated with communication between the first device and the second device; and store the second indicator associated with the second device.







10. The system of claim 9, wherein the processing device further to perform a security action based on the second indicator.


11. The system of claim 9, wherein the communication from the first device to a second device comprises an attempted communication from the first device to the second device.

12. The system of claim 9, wherein the second indicator associated with the second device indicates a medium risk level.

13. The system of claim 9, wherein the processing device further to display the first indicator associated with a first color and the second indicator associated with a second color.
14. The system of claim 9, wherein the second indicator is determined based on communication associated with a protocol.

15. A non-transitory computer readable medium having instructions encoded thereon that, when executed by a processing device, cause the processing device to: display a network graph comprising a first device and a second device; access a first indicator associated with the first device, wherein the first indicator indicates an elevated security risk that the first device has been in communication with a risk device; access communication information associated with the first device; determine, by the processing device, the second device in communication with the first device based on the communication information, wherein the communication information comprises information associated with a communication from the second device to the first device; set a second indicator associated with the second device based on information associated with the first device, wherein the second indicator is set based on a bandwidth usage associated with communication between the first device and the second device; and store the second indicator associated with the second device.
17. The non-transitory computer readable medium of claim 15, wherein the communication from the second device to the first device comprises an attempted communication from the second device to the first device.
18. The non-transitory computer readable medium of claim 15, wherein the second indicator is determined based on communication associated with a selected protocol.










Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,3-10, and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ren et al US 2015/0382197 in view of Carpenter US 2007/0101432.

 	As per claim 1, Ren discloses a method comprising:
 	 accessing a first indicator associated with a first device, wherein the first indicator indicates a security risk level ( par 0044, process 400 of the portal server 252 accessing the communication restriction policies, a security risk level of the first indicator of the first device mobile device,  The network device that receives the communication request may access portal server 252 (either in response to the request or at a previous instance) to receive relevant communication restriction policy); 
 	accessing communication information associated with the first device (par 0045 Process 400 may further include, when the mobile device, i.e. first device  is determined, i.e. determine, to be subject to a communication restriction policy, i.e. communication information); 
 	determining, by a processing device (0049 network device ), a second device in communication with the first device based on the communication information (  par0048- 0049  Process 500 may further include determining, such as by the network device that receives a request, whether the requesting mobile device and/or the destination device are subject to a communication restriction policy (block 520), i.e. the communication information );  
setting a second indicator associated with the second device based on information associated with the first device ( par 0041  The communication restriction policy for the second record (MDN “571-555-3457”) may be to block all communications associated with the mobile device (field 370, first device) whenever unusual price movement is detected in the stock of company XYZ (field 365). The indication of whether unusual price movement, i.e. a second indicator  is associated with any /second mobile device because those are sensitive information of the communication restricting policy,  is occurring, in the stock of a particular company, may be received as event information from event server 2, par 0051 Process 500 may further include, when the communication restriction policy satisfied, restricting communications is  the unusual price movement, i.e. a second indicator  is associated with any /second mobile device (block 540). As previously mentioned, restricting communications may include one or more of: blocking the communication, recording the communication and/or monitoring the communication, and/or automatically inserting messages in the communications , monitoring a communication may include automatically monitoring the communication for one or more sensitive words (e.g., “merger,” “buy,” etc.).); and
 storing the second indicator associated with the second device (par 0051 recording the communication and/or monitoring the communication, and/or automatically inserting messages in the communications When a communication with sensitive words is detected, a log of the communication may be forwarded to a human for review).  
Ren does not explicitly disclose accessing a first indicator associated with a first device, wherein the first indicator indicates a security risk level, and setting a second indicator associated with the second device based on information associated with the first device.
 However, Carpenter discloses accessing a first indicator associated with a first device, wherein the first indicator indicates a security risk level ( par 0058   obtaining a level of risk for at least one computer network environment 704, i.e. first device ), and setting a second indicator associated with the second device based on information associated with the first device ( par  0023, 0058 increasing detection levels, taking remedial actions on the environment as a whole and/or on individual items of the environment and the like in response to the risk level. The individual items can include, but are not limited to, servers, desktop computers, mainframes, laptops, and/or mobile devices and the like. In this manner, risk driven compliance can be implemented, i.e. setting for the second individual items of devices in the network, for example, with predetermined scripts).
Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of monitoring the devices data during the communication of Ren, based on the teaching of implementing the individual items of devices of Carpenter, because doing so would be providing compliance network of devices.

 
 	As per claim 3, Ren in view of Carpenter discloses The method of claim 1, Ren discloses wherein the communication of the second device with the first device comprises a communication sent from the first device to the second device ( par 0043  Process 400 may include receiving a request to initiate communication with another device (block 410). The request may include, for example, request to initiate a voice call (e.g., via voice over IP services), a video call, a text message, an instant messaging session, or some other form of communication. The request may be received at one or more network devices associated with core network 230).  

 	As per claim 4, Ren in view of Carpenter discloses The method of claim 1, Ren wherein the communication of the second device with the first device comprises a communication sent from the second device to the first device (par 0041 The communication restriction policy for the second record (MDN “571-555-3457”) may be to block all communications associated with the mobile device (field 370) whenever unusual price movement is detected in the stock of company XYZ (field 365). The indication of whether unusual price movement is occurring, in the stock of a particular company, may be received as event information from event server 254).  

 	As per claim 5, Ren in view of Carpenter discloses the method of claim 1,Ren wherein the communication of the second device with the first device comprises an attempted communication from the first device to the second device ( par 0018 ssociated with mobile device 1, attempts to communicate with the user of mobile device 2 (e.g., via a voice call) within the certain time period of the release of the scheduled financial information, the network device may determine that this communication is to be blocked and may corresponding block or otherwise interrupt the communication. In some implementations, a message, such as an audio or text message, may be transmitted to the initiator of the communication to indicate that the communication has been blocked).  

 	As per clam 6, Ren in view of Carpenter discloses The method of claim 1, Carpenter discloses wherein the second indicator associated with the second device indicates a medium risk level(par 0035 The changes can include the addition of new scans, modifications of scans performed at different risk levels and 0054 This distributed management allows for regional evaluation and/or analysis of compliance levels ).  

 	As per claim 7, Ren in view of Carpenter discloses the method of claim 1 further comprising: displaying the second indicator associated with the second device (par 0056  a network device, such as MME 232, PCRF 238, or another device, may cause mobile device 210 to display a message, as part of the interface for the communication session, indicating that the communication session is being blocked, recorded, or monitored).  

 	As per claim 8, Ren in view of Carpenter discloses the method of claim 1, further comprising: Ren discloses  performing an action on the second device based on the second indicator (par 0041 The communication restriction policy for the second record (MDN “571-555-3457”) may be to block all communications associated with the mobile device (field 370) whenever unusual price movement is detected in the stock of company XYZ (field 365). The indication of whether unusual price movement is occurring, in the stock of a particular company, may be received as event information from event server 254 ).  

 	As per claim 9, Ren in view of Carpenter discloses the method of claim 1, Ren discloses  the com wherein the communication of the first and second device is associated with a protocol ( par 0019 Access network 220 may be associated with a network operator that controls or otherwise manages core network 230. In one implementation, core network 230 may include an Internet Protocol (IP)-based network, such as System Architecture Evolution (SAE) core network or a General Packet Radio Service (GPRS) core network).  

 	As per clam 10, Ren discloses a system comprising: 
 	a memory (par 0061, memory ); and a processing device (par 0061 device 1000 may include bus 1010, processor 1020, memory 1030, input component 1040, output component 1050, and communication interface 106 ), operatively coupled to the memory, to:   
 	access a first indicator associated with a first device, wherein the first indicator indicates a security risk level ( par 0044, process 400 of the portal server 252 accessing the communication restriction policies, a security risk level of the first indicator of the first device mobile device,  The network device that receives the communication request may access portal server 252 (either in response to the request or at a previous instance) to receive relevant communication restriction policy); 
 	access communication information associated with the first device (par 0045 Process 400 may further include, when the mobile device, i.e. first device is determined, i.e. determine, to be subject to a communication restriction policy, i.e. communication information); 
 	determine, by a processing device (0049 network device), a second device in communication with the first device based on the communication information (par0048- 0049 Process 500 may further include determining, such as by the network device that receives a request, whether the requesting mobile device and/or the destination device are subject to a communication restriction policy (block 520), i.e. the communication information);  
 	set a second indicator associated with the second device based on information associated with the first device ( par 0041  The communication restriction policy for the second record (MDN “571-555-3457”) may be to block all communications associated with the mobile device (field 370, first device) whenever unusual price movement is detected in the stock of company XYZ (field 365). The indication of whether unusual price movement, i.e. a second indicator  is associated with any /second mobile device because those are sensitive information of the communication restricting policy,  is occurring, in the stock of a particular company, may be received as event information from event server 2, par 0051 Process 500 may further include, when the communication restriction policy satisfied, restricting communications is  the unusual price movement, i.e. a second indicator  is associated with any /second mobile device (block 540). As previously mentioned, restricting communications may include one or more of: blocking the communication, recording the communication and/or monitoring the communication, and/or automatically inserting messages in the communications, monitoring a communication may include automatically monitoring the communication for one or more sensitive words (e.g., “merger,” “buy,” etc.).); and
   store the second indicator associated with the second device (par 0051 recording the communication and/or monitoring the communication, and/or automatically inserting messages in the communications When a communication with sensitive words is detected, a log of the communication may be forwarded to a human for review).  
Ren does not explicitly disclose accessing a first indicator associated with a first device, wherein the first indicator indicates a security risk level, and setting a second indicator associated with the second device based on information associated with the first device.
  	However, Carpenter discloses access a first indicator associated with a first device, wherein the first indicator indicates a security risk level ( par 0058   obtaining a level of risk for at least one computer network environment 704, i.e. first device ), and setting a second indicator associated with the second device based on information associated with the first device ( par  0023, 0058 increasing detection levels, taking remedial actions on the environment as a whole and/or on individual items of the environment and the like in response to the risk level. The individual items can include, but are not limited to, servers, desktop computers, mainframes, laptops, and/or mobile devices and the like. In this manner, risk driven compliance can be implemented, i.e. setting for the second individual items of devices in the network, for example, with predetermined scripts).
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of monitoring the devices data during the communication of Ren, based on the teaching of implementing the individual items of devices of Carpenter, because doing so would be providing compliance network of devices.


 	As per claim 12, Ren in view of Carpenter discloses the system of claim 10, Ren discloses wherein the processing device further to perform a security action based on the second indicator( par 0043  Process 400 may include receiving a request to initiate communication with another device (block 410). The request may include, for example, request to initiate a voice call (e.g., via voice over IP services), a video call, a text message, an instant messaging session, or some other form of communication. The request may be received at one or more network devices associated with core network 230).  


 	As per claim 13, Ren in view of Carpenter discloses the system of claim 10, Ren discloses wherein the communication from the first device to a second device comprises an attempted communication from the first device to the second device ( par 0041 The communication restriction policy for the second record (MDN “571-555-3457”) may be to block all communications associated with the mobile device (field 370) whenever unusual price movement is detected in the stock of company XYZ (field 365). The indication of whether unusual price movement is occurring, in the stock of a particular company, may be received as event information from event server 254 ).  

 	As per clam 14, Ren in view of Carpenter discloses the system of claim 10, Ren discloses wherein the second indicator associated with the second device indicates a medium risk level( par 0035 The changes can include the addition of new scans, modifications of scans performed at different risk levels and 0054 This distributed management allows for regional evaluation and/or analysis of compliance levels ).  

 	As per clam 15, Ren in view of Carpenter discloses the system of claim 10, Carpenter wherein the processing device further to display the first indicator associated with a first color and the second indicator associated with a second color( par 0035 he management console 602. [0039] Frequency--A scan can be performed, for example, once every 24 hours. Level 2 (Yellow): [0040] Configuration Checks--The checks at this level can include everything from the previous level).  

 	As per claim 16, Ren in view of Carpenter discloses the system of claim 10, Ren discloses wherein the second indicator is determined based on communication associated with a protocol ( par 0019 Access network 220 may be associated with a network operator that controls or otherwise manages core network 230. In one implementation, core network 230 may include an Internet Protocol (IP)-based network, such as System Architecture Evolution (SAE) core network or a General Packet Radio Service (GPRS) core network).  
  
 	As per claim 17, Ren discloses a non-transitory computer readable medium having instructions encoded thereon that, when executed by a processing device, cause the processing device to (par 0061 device 1000 may include bus 1010, processor 1020, memory 1030, input component 1040, output component 1050, and communication interface 106  ): 
 	access a first indicator associated with a first device, wherein the first indicator indicates a security risk level ( par 0044, process 400 of the portal server 252 accessing the communication restriction policies, a security risk level of the first indicator of the first device mobile device,  The network device that receives the communication request may access portal server 252 (either in response to the request or at a previous instance) to receive relevant communication restriction policy); 
 	access communication information associated with the first device (par 0045 Process 400 may further include, when the mobile device, i.e. first device is determined, i.e. determine, to be subject to a communication restriction policy, i.e. communication information); 
 	determine, by a processing device (0049 network device), a second device in communication with the first device based on the communication information (par0048- 0049 Process 500 may further include determining, such as by the network device that receives a request, whether the requesting mobile device and/or the destination device are subject to a communication restriction policy (block 520), i.e. the communication information);  
 	set a second indicator associated with the second device based on information associated with the first device ( par 0041  The communication restriction policy for the second record (MDN “571-555-3457”) may be to block all communications associated with the mobile device (field 370, first device) whenever unusual price movement is detected in the stock of company XYZ (field 365). The indication of whether unusual price movement, i.e. a second indicator  is associated with any /second mobile device because those are sensitive information of the communication restricting policy,  is occurring, in the stock of a particular company, may be received as event information from event server 2, par 0051 Process 500 may further include, when the communication restriction policy satisfied, restricting communications is  the unusual price movement, i.e. a second indicator  is associated with any /second mobile device (block 540). As previously mentioned, restricting communications may include one or more of: blocking the communication, recording the communication and/or monitoring the communication, and/or automatically inserting messages in the communications, monitoring a communication may include automatically monitoring the communication for one or more sensitive words (e.g., “merger,” “buy,” etc.).); and
   store the second indicator associated with the second device (par 0051 recording the communication and/or monitoring the communication, and/or automatically inserting messages in the communications When a communication with sensitive words is detected, a log of the communication may be forwarded to a human for review).  
Ren does not explicitly disclose accessing a first indicator associated with a first device, wherein the first indicator indicates a security risk level, and setting a second indicator associated with the second device based on information associated with the first device.
  	However, Carpenter discloses access a first indicator associated with a first device, wherein the first indicator indicates a security risk level ( par 0058   obtaining a level of risk for at least one computer network environment 704, i.e. first device ), and setting a second indicator associated with the second device based on information associated with the first device ( par  0023, 0058 increasing detection levels, taking remedial actions on the environment as a whole and/or on individual items of the environment and the like in response to the risk level. The individual items can include, but are not limited to, servers, desktop computers, mainframes, laptops, and/or mobile devices and the like. In this manner, risk driven compliance can be implemented, i.e. setting for the second individual items of devices in the network, for example, with predetermined scripts).
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of monitoring the devices data during the communication of Ren, based on the teaching of implementing the individual items of devices of Carpenter, because doing so would be providing compliance network of devices.
  
As per clam 18. Ren in view of Carpenter discloses the non-transitory computer readable medium of claim 17, Ren discloses wherein the processing device further to perform a security action based on the second indicator ( par 0043  Process 400 may include receiving a request to initiate communication with another device (block 410). The request may include, for example, request to initiate a voice call (e.g., via voice over IP services), a video call, a text message, an instant messaging session, or some other form of communication. The request may be received at one or more network devices associated with core network 230).   

 	As per claim 19. Ren in view of Carpenter discloses the non-transitory computer readable medium of claim 17, Ren discloses wherein the communication from the second device to the first device comprises an attempted communication from the second device to the first device (par 0041 The communication restriction policy for the second record (MDN “571-555-3457”) may be to block all communications associated with the mobile device (field 370) whenever unusual price movement is detected in the stock of company XYZ (field 365). The indication of whether unusual price movement is occurring, in the stock of a particular company, may be received as event information from event server 254 ).  


 	As per claim 20. Ren in view of Carpenter discloses the non-transitory computer readable medium of claim 17, Ren discloses wherein the second indicator is determined based on communication associated with a selected protocol (par 0019 Access network 220 may be associated with a network operator that controls or otherwise manages core network 230. In one implementation, core network 230 may include an Internet Protocol (IP)-based network, such as System Architecture Evolution (SAE) core network or a General Packet Radio Service (GPRS) core network)).

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ren et al US 2015/0382197 in view of Carpenter US 2007/0101432 in view of Chuang et al US 2017/0093675.

 	As per claim 2, Ren in view of Carpenter discloses the method of claim 1, Ren discloses wherein the second indicator is set based on communication data associated with communication between the first device and the second device ( par 0041  The communication restriction policy for the second record (MDN “571-555-3457”) may be to block all communications associated with the mobile device (field 370, first device) whenever unusual price movement is detected in the stock of company XYZ (field 365). The indication of whether unusual price movement, i.e. a second indicator  is associated with any /second mobile device because those are sensitive information of the communication restricting policy,  is occurring, in the stock of a particular company, may be received as event information from event server 2, par 0051 Process 500 may further include, when the communication restriction policy satisfied, restricting communications is  the unusual price movement, i.e. a second indicator  is associated with any /second mobile device (block 540). As previously mentioned, restricting communications may include one or more of: blocking the communication, recording the communication and/or monitoring the communication, and/or automatically inserting messages in the communications , monitoring a communication may include automatically monitoring the communication).
  The combination fails to disclose indication the bandwidth usage in the communication.
	However, Chuang discloses indication the bandwidth usage in the communication (par 0069 [0070] Processing proceeds to operation S260, where protocol complexity monitoring mod 360 monitors the protocols specified in the previous operation for their complexities. By protocol complexity, it is meant the amount of resources required to process a unit of traffic of the given type, or, stated another way, the bandwidth used to process a unit of traffic of the given type. For some protocols, this value may vary significantly over time).
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of monitoring the devices data during the communication of Ren, based on the teaching of implementing the individual items of devices of Carpenter, based on the teaching of monitoring the bandwidth used in traffic of Chuang, because doing so would be monitoring the traffic predicting the bandwidth usage(par 0070).

 	As per claim 11, Ren in view of Carpenter discloses the system of claim 10, Ren discloses wherein the second indicator is set based on communication data associated with communication between the first device and the second device ( par 0041  The communication restriction policy for the second record (MDN “571-555-3457”) may be to block all communications associated with the mobile device (field 370, first device) whenever unusual price movement is detected in the stock of company XYZ (field 365). The indication of whether unusual price movement, i.e. a second indicator  is associated with any /second mobile device because those are sensitive information of the communication restricting policy,  is occurring, in the stock of a particular company, may be received as event information from event server 2, par 0051 Process 500 may further include, when the communication restriction policy satisfied, restricting communications is  the unusual price movement, i.e. a second indicator  is associated with any /second mobile device (block 540). As previously mentioned, restricting communications may include one or more of: blocking the communication, recording the communication and/or monitoring the communication, and/or automatically inserting messages in the communications , monitoring a communication may include automatically monitoring the communication).
  The combination fails to disclose indication the bandwidth usage in the communication.
	However, Chuang discloses indication the bandwidth usage in the communication (par 0069 [0070] Processing proceeds to operation S260, where protocol complexity monitoring mod 360 monitors the protocols specified in the previous operation for their complexities. By protocol complexity, it is meant the amount of resources required to process a unit of traffic of the given type, or, stated another way, the bandwidth used to process a unit of traffic of the given type. For some protocols, this value may vary significantly over time).
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of monitoring the devices data during the communication of Ren, based on the teaching of implementing the individual items of devices of Carpenter, based on the teaching of monitoring the bandwidth used in traffic of Chuang, because doing so would be monitoring the traffic predicting the bandwidth usage(par 0070).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Prakash et al US 2016/0171479 discloses 0006] Another embodiment of the invention is directed to a method. The method comprises receiving, at a service provider computer from a user device, a request to provision a first electronic device including a device identifier associated with the first electronic device. The first electronic device is configured to interact with at least one second electronic device independent of human interaction. The method also includes determining, by the service provider computer, based at least in part on the user device, access credentials. The method also includes identifying, by the service provider computer, based at least in part on the access credentials and the device identifier, a policy set relevant to the first electronic device; determining, by the service provider computer, from the access credentials, at least one access credential to be associated with the device identifier, and then providing, by the service provider computer, the at least one access credential to the first electronic device, the at least one access credential to be stored on the first electronic device and used to interact with the at least one second electronic device.

Mobarak et al US 2016/0156719 discloses the instructions to establish the second communication connection further configure the processor to: identify the second computing device based on a record stored in the memory indicating that the first computing device and the second computing device were previously paired via the second communication channel; and determine that the second computing device is in proximity of the first computing device via the second communication interface.
Ruma US 2016/0085953 discloses claim 24. The computerized system of claim 23, further comprising software instructions that when executed by a processor of the second computer device, configure the second computerized device to receive data identifying the first computer device.
McDonough et al US 2016/0057139 0007] The invention, in one aspect, features a method for communication session transfer between a plurality of computing devices. A first computing device detects a presence of a second computing device in proximity to the first computing device, where the first computing device has established a first communication session with a remote computing device. The first computing device obtains first user authentication data comprising at least one of (i) first biometric information from a user of the first computing device and (ii) a first wearable device identifier from a wearable device in communication with the first computing device. The first computing device establishes a wireless connection to the second computing device. The first computing device transmits a first token generated by the first computing device to the second computing device, where the first token includes a pre-stored shared key and an identifier associated with the first computing device and the first token is configured to render the first token invalid if copied for use as an identifier for another device. The first computing device receives a second token generated by the second computing device from the second computing device, where the second token includes the pre-stored shared key and an identifier associated with the second computing device and the second token is configured to render the second token invalid if copied for use as an identifier for another device. The first computing device authenticates the second token via comparison to the first token. The second computing device obtains second user authentication data comprising at least one of (i) second biometric information from a user of the second computing device and (ii) a second wearable device identifier from a wearable device in communication with the second computing device and transmitting the second user authentication data to the first computing device. The first computing device authenticates the second user authentication data via comparison to the first user authentication data. The first computing device transmits, to the second computing device, information indicating a state of the first communication session to enable the second computing device to establish a second communication session with the remote computing device, where the second communication session is established using the state of the first communication session.
Sellier et al US 9,485,286  receiving, at a server and from a first electronic device, a media item in a first media format for sharing the media item with a second electronic device; receiving, at the server and from the first electronic device, a first indication identifying a particular security level of a plurality of security levels associated with access to the media item; receiving, at the server and from the first electronic device, a request for additional authentication information being supplied from the second electronic device for accessing the media item; generating, by the server, a pass phrase that allows the access to the media item, wherein a complexity of the pass phrase is based at least in part on the particular security level; causing, by the server, a presentation of a third indication on a display of the second electronic device, the third indication identifying the media item along with a request for the pass phrase and the additional authentication information to access the media item; receiving, by the server via an interface of the second electronic device, the pass phrase and the additional authentication information to access the media item; transmitting, by the server, in response to receiving at least the pass phrase and the additional authentication information, the media item to a memory of the second electronic device in a second media format to enable the second electronic device to render the media item prior to receipt of a removal message; and transmitting, by the server, the removal message to the second electronic device at an expiration of a predetermined amount of time, the removal message to cause the second electronic device to remove the media item from the memory of the second electronic device.
Mayorgo US 2018/0295148 discloses [0054] In an aspect, network connection-based risk level assessment module 202, which is configured as part of the network security device, obtains a risk level associated with the network flow by querying an internal or external risk assessment and provisioning engine (not shown) that determines the risk level based on any or a combination of one or more attributes of the network flow (e.g., the rate of packet flow associated with the network flow, the duration of the network connection, the frequency of connection/disconnection of network connection), one or more derived attributes of the network flow, one or more attributes of the first device or the second device (e.g., types of the devices, IP address, port details, status of the devices, domain(s) to which the devices pertain, purpose of the devices, or historical behaviors/patterns of the devices), analysis of local or remote security logs, environmental parameters (e.g., time of day, date, day of week, type of request), past experience with the first device, the second device, or with a device similar to the first device or the second device, and behavior of the network flow. Module 202 therefore evaluates attributes of the network flow along with various parameters of the devices that form part of the network flow so as to determine a perceived risk level associated with the network flow. In embodiments of the present invention, it is assumed that with higher assessed risk comes a greater potential for the network flow to include malware that may cause harm to the network or devices associated therewith.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU S SHOLEMAN whose telephone number is (571)270-7314. The examiner can normally be reached EST: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JORGE ORTIZ CRIADO can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABU S SHOLEMAN/Primary Examiner, Art Unit 2496